Exhibit 10-W Arrangement between Ford Motor Company and William Clay Ford, Jr., dated February27,2008 On May 11, 2005, the Compensation Committee of Ford’s Board of Directors and William Clay Ford, Jr., our Executive Chairman and Chairman of the Board of Directors, agreed to amend Mr. Ford’s compensation arrangements such that Mr.Ford would forego any new compensation (including salary, bonus, or other awards) until such time as the Committee and Mr. Ford determine that the Company’s Automotive sector has achieved sustainable profitability. On February 27, 2008, the Committee determined that this agreement relating to Mr.
